DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/801,843 on November 22, 2021. Please note: Claims 1, 8 and 15 have been amended, and claims 7 and 14 have been cancelled. Claims 1-6, 8-13 and 15-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al. (US 20200175739 A1), hereinafter Meister, in view of Woo et al. (US 20200082590 A1; Cited but not relied upon in the Office Action dated 10/05/2020), hereinafter Woo.

Regarding Claim 1, Meister teaches:
(FIG. 8) for automated control of a human inhabited character (See the discussion of avatars in the background section, paragraphs [0002]-[0005]; See also FIG. 1: 120) by a computing device (FIG. 7: 108), comprising: 
receiving (See FIG. 8: 816), from a first input device (FIG. 5: 144), first data (220) corresponding to audio from one or more users (124) (See paragraph [0071], lines 1-3: user device 108 receives audio data 220 of agent 124); 
receiving (See FIG. 8: 816), from a second input device (FIG. 5: 140), second data (184) corresponding to one or more images of the one or more users (See paragraph [0071], lines 1-3: user device 108 receives visual cue data 184 of agent 124); 
receiving a user selection of a mood state level from a plurality of mood state levels of the human inhabited character (See paragraph [0088]: the user selection of a mood state level from a plurality of mood state levels of the human inhabited character corresponds to inputting audio data with a particular tone of voice, thereby selecting what the mood state level the human inhabited character will have; See also FIGS. 2-4, which show a plurality of mood state levels of the human inhabited character, which are selected according to the user selection (i.e., the user selection a particular tone of voice));
determining an appearance state for the human inhabited character based on the first data, the second data (See FIG. 8: 820; See paragraph [0072] and paragraph [0088]), and the selection of the mood state level (See paragraph [0088]: the avatar 120 is controlled to have an expression according to the emotions exhibited by the user); and 
displaying (See FIG. 8: 824), on a display (FIG. 7: 246), the human inhabited character based on the appearance state (See paragraph [0078]).
Meister does not explicitly teach:
wherein the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character.
However, in the same field of endeavor, displaying an avatar based on emotion of a user (Woo, paragraph [0002]), Woo teaches:
	receiving a user selection (See paragraph [0116] and FIG. 3: a user selection corresponds to the user inputting a biological signal, as illustrated in FIG. 3, via detector 110) of a mood state level from a plurality of (See paragraph [0050] and paragraph [0062], last five lines: an emotional state corresponds to a mood state level, which is selected from a plurality of mood state levels by the user inputting a particular biological signal via detector 110) of a human inhabited character (See FIG. 8A: 800 corresponds to a user inhabited character), wherein the mood state level indicates a level of correlation between one or more images of one or more user and an appearance state for the human inhabited character (See paragraph [0050]: therefore, the emotional state of the user being selected as positive corresponds to a high level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar is displayed with a facial expression corresponding to the current emotion of the user, and the emotional state of the user being selected as negative corresponds to a low level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar displays an empathetic facial expression to evoke empathy from the user);
	determining the appearance state for the human inhabited character based on the selection of the mood state level (See paragraph [0062], lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Meister) so the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character (as taught by Woo). Doing so would allow the user inhabited character to either reflect the user’s current emotion or to reflect an empathetic emotion depending on the current mood of the user (See Woo, paragraph [0050]).

Regarding Claim 2, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The method of claim 1, wherein the determining the appearance state further comprises: 
detecting first user information in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220); and 
transitioning the human inhabited character from a first appearance state to a second appearance state in response to the detecting the first user information (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is not happy or excited) to a second appearance state (an expression that is happy or excited) in response to the detecting the first user information).

Regarding Claim 3, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The method of claim 1, wherein the determining the appearance state further comprises: 
determining first user information is not present in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220. Therefore, if encoder 176 determines that the tone of voice in the audio data 220 is not happy or excited, it determines that first user information is not present in the first data); and 
transitioning the human inhabited character from a first appearance state to a third appearance state in response to the first user information not being present (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is happy or excited) to a third appearance state (an expression that is not happy or excited) in response to the first user information not being present) and based on a relationship of the first appearance state to the third appearance state (See paragraph [0024], lines 1-13: In order to change between different expressions, there must inherently be some relationship between the different appearance states).

Regarding Claim 4, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The method of claim 1, further comprising: 
receiving user input indicating an action for the human inhabited character to perform (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124 correspond to user input that is received indicating an action for the avatar 120 to perform), wherein the determining the appearance state further comprises: 
determining one or more behaviors associated with the action (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 122 of the avatar 120 are matched to the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124); and 
(See paragraph [0029]: therefore the avatar 120 is transitioned from current appearance state (a current expression, gesture, etc.) to a next appearance state (a next expression, gesture, etc.) based on the one or more behaviors).

Regarding Claim 5, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The method of claim 1, further comprising: 
determining a mood state for the human inhabited character based on the first data (See paragraph [0088]) and the second data (See paragraph [0067]), wherein the displaying (FIG. 8: 824) the human inhabited character is further based on the mood state (See paragraph [0072] and paragraph [0088], lines 10-13).

Regarding Claim 8, Meister teaches:
A computing device (FIG. 7: 108) for automated control of a human inhabited character (See the discussion of avatars in the background section, paragraphs [0002]-[0005]; See also FIG. 1: 120), comprising: 
a display (FIG. 7: 246); 
a memory storing instructions (FIG. 7: 254; See paragraph [0051]); and 
a processor (FIG. 7: 258) coupled with the display and the memory (See paragraph [0052]) and configured to: 
receive (See FIG. 8: 816), from a first input device (FIG. 5: 144), first data (220) corresponding to audio from one or more users (124) (See paragraph [0071], lines 1-3: user device 108 receives audio data 220 of agent 124); 
receive (See FIG. 8: 816), from a second input device (FIG. 5: 140), second data (184) corresponding to one or more images of the one or more users (See paragraph [0071], lines 1-3: user device 108 receives visual cue data 184 of agent 124); 
receive a user selection of a mood state level from a plurality of mood state levels of the human inhabited character (See paragraph [0088]: the user selection of a mood state level from a plurality of mood state levels of the human inhabited character corresponds to inputting audio data with a particular tone of voice, thereby selecting what the mood state level the human inhabited character will have; See also FIGS. 2-4, which show a plurality of mood state levels of the human inhabited character, which are selected according to the user selection (i.e., the user selection a particular tone of voice));
determine an appearance state for the human inhabited character based the first data, the second data (See FIG. 8: 820; See paragraph [0072] and paragraph [0088]), and the selection of the mood state level (See paragraph [0088]: the avatar 120 is controlled to have an expression according to the emotions exhibited by the user); and 
display (See FIG. 8: 824), on the display, the human inhabited character based on the appearance state (See paragraph [0078]).
Meister does not explicitly teach:
wherein the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character.
However, in the same field of endeavor, displaying an avatar based on emotion of a user (Woo, paragraph [0002]), Woo teaches:
	receiving a user selection (See paragraph [0116] and FIG. 3: a user selection corresponds to the user inputting a biological signal, as illustrated in FIG. 3, via detector 110) of a mood state level from a plurality of mood state levels (See paragraph [0050] and paragraph [0062], last five lines: an emotional state corresponds to a mood state level, which is selected from a plurality of mood state levels by the user inputting a particular biological signal via detector 110) of a human inhabited character (See FIG. 8A: 800 corresponds to a user inhabited character), wherein the mood state level indicates a level of correlation between one or more images of one or more user and an appearance state for the human inhabited character (See paragraph [0050]: therefore, the emotional state of the user being selected as positive corresponds to a high level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar is displayed with a facial expression corresponding to the current emotion of the user, and the emotional state of the user being selected as negative corresponds to a low level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar displays an empathetic facial expression to evoke empathy from the user);
(See paragraph [0062], lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computing device (as taught by Meister) so the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character (as taught by Woo). Doing so would allow the user inhabited character to either reflect the user’s current emotion or to reflect an empathetic emotion depending on the current mood of the user (See Woo, paragraph [0050]).

Regarding Claim 9, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The computing device of claim 8, wherein the processor is further configured to: 
detect first user information in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220); and 
transition the human inhabited character from a first appearance state to a second appearance state in response to the first user information being detected (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is not happy or excited) to a second appearance state (an expression that is happy or excited) in response to the detecting the first user information).

Regarding Claim 10, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The computing device of claim 8, wherein the processor is further configured to: 
determine first user information is not present in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220. Therefore, if encoder 176 determines that the tone of voice in the audio data 220 is not happy or excited, it determines that first user information is not present in the first data); and 
transition the human inhabited character from a first appearance state to a third appearance state in response to the first user information not being present (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is happy or excited) to a third appearance state (an expression that is not happy or excited) in response to the first user information not being present) and based on a relationship of the first appearance state to the third appearance state (See paragraph [0024], lines 1-13: In order to change between different expressions, there must inherently be some relationship between the different appearance states).

Regarding Claim 11, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The computing device of claim 8, wherein the processor is further configured to: 
receive user input indicating an action for the human inhabited character to perform (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124 correspond to user input that is received indicating an action for the avatar 120 to perform); 
determine one or more behaviors associated with the action (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 122 of the avatar 120 are matched to the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124); and 
transition the human inhabited character from a current appearance state to a next appearance state based on the one or more behaviors (See paragraph [0029]: therefore the avatar 120 is transitioned from current appearance state (a current expression, gesture, etc.) to a next appearance state (a next expression, gesture, etc.) based on the one or more behaviors).

Regarding Claim 12, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The computing device of claim 8, wherein the processor is further configured to: 
determine a mood state for the human inhabited character based on the first data (See paragraph [0088]) and the second data (See paragraph [0067]), wherein the human inhabited character is displayed further based on the mood state (See paragraph [0072] and paragraph [0088], lines 10-13).

Regarding Claim 15, Meister teaches:
(FIG. 7: 254; See paragraph [0051]) storing executable code for automated control of a human inhabited character (See the discussion of avatars in the background section, paragraphs [0002]-[0005]; See also FIG. 1: 120) by a processor (FIG. 7: 258), comprising: 
code for receiving (See FIG. 8: 816), from a first input device (FIG. 5: 144), first data (220) corresponding to audio from one or more users (124) (See paragraph [0071], lines 1-3: user device 108 receives audio data 220 of agent 124); 
code for receiving (See FIG. 8: 816), from a second input device (FIG. 5: 140), second data (184) corresponding to one or more images of the one or more users (See paragraph [0071], lines 1-3: user device 108 receives visual cue data 184 of agent 124); 
code for receiving a user selection of a mood state level from a plurality of mood state levels of the human inhabited character (See paragraph [0088]: the user selection of a mood state level from a plurality of mood state levels of the human inhabited character corresponds to inputting audio data with a particular tone of voice, thereby selecting what the mood state level the human inhabited character will have; See also FIGS. 2-4, which show a plurality of mood state levels of the human inhabited character, which are selected according to the user selection (i.e., the user selection a particular tone of voice)); 
code for determining an appearance state for the human inhabited character based on the first data, the second data (See FIG. 8: 820; See paragraph [0072] and paragraph [0088]), and the selection of the mood state level (See paragraph [0088]: the avatar 120 is controlled to have an expression according to the emotions exhibited by the user); and 
displaying (See FIG. 8: 824), on a display (FIG. 7: 246), the human inhabited character based on the appearance state (See paragraph [0078]).
Meister does not explicitly teach:
wherein the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character.
However, in the same field of endeavor, displaying an avatar based on emotion of a user (Woo, paragraph [0002]), Woo teaches:
	receiving a user selection (See paragraph [0116] and FIG. 3: a user selection corresponds to the user inputting a biological signal, as illustrated in FIG. 3, via detector 110) of a mood state level from a plurality of (See paragraph [0050] and paragraph [0062], last five lines: an emotional state corresponds to a mood state level, which is selected from a plurality of mood state levels by the user inputting a particular biological signal via detector 110) of a human inhabited character (See FIG. 8A: 800 corresponds to a user inhabited character), wherein the mood state level indicates a level of correlation between one or more images of one or more user and an appearance state for the human inhabited character (See paragraph [0050]: therefore, the emotional state of the user being selected as positive corresponds to a high level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar is displayed with a facial expression corresponding to the current emotion of the user, and the emotional state of the user being selected as negative corresponds to a low level of correlation between one or more images of one or more user and an appearance state for the human inhabited character, because the avatar displays an empathetic facial expression to evoke empathy from the user);
	determining the appearance state for the human inhabited character based on the selection of the mood state level (See paragraph [0062], lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-transitory computer-readable medium (as taught by Meister) so the mood state level indicates a level of correlation between the one or more images and an appearance state for the human inhabited character (as taught by Woo). Doing so would allow the user inhabited character to either reflect the user’s current emotion or to reflect an empathetic emotion depending on the current mood of the user (See Woo, paragraph [0050]).

Regarding Claim 16, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The non-transitory computer-readable medium of claim 15, further comprising: 
code for detecting first user information in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220); and 
code for transitioning the human inhabited character from a first appearance state to a second appearance state in response to the detecting the first user information (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is not happy or excited) to a second appearance state (an expression that is happy or excited) in response to the detecting the first user information).

Regarding Claim 17, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The non-transitory computer-readable medium of claim 15, further comprising: 
code for determining first user information is not present in the first data (See paragraph [0088]: the Examiner is interpreting first user information as corresponding to information indicating a happy or excited tone of voice in the audio data 220. Therefore, if encoder 176 determines that the tone of voice in the audio data 220 is not happy or excited, it determines that first user information is not present in the first data); and 
code for transitioning the human inhabited character from a first appearance state to a third appearance state in response to the first user information not being present (See paragraph [0088]: therefore the avatar 120 is transitioned from a first appearance state (an expression that is happy or excited) to a third appearance state (an expression that is not happy or excited) in response to the first user information not being present) and based on a relationship of the first appearance state to the third appearance state (See paragraph [0024], lines 1-13: In order to change between different expressions, there must inherently be some relationship between the different appearance states).

Regarding Claim 18, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The non-transitory computer-readable medium of claim 15, further comprising: 
code for receiving user input indicating an action for the human inhabited character to perform (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124 correspond to user input that is received indicating an action for the avatar 120 to perform);
code for determining one or more behaviors associated with the action (See paragraph [0029]: the expression(s), gesture(s), posture, mouth movement, and other visual cues 122 of the avatar 120 are matched to the expression(s), gesture(s), posture, mouth movement, and other visual cues 182 of the agent 124); and 
(See paragraph [0029]: therefore the avatar 120 is transitioned from current appearance state (a current expression, gesture, etc.) to a next appearance state (a next expression, gesture, etc.) based on the one or more behaviors).

Regarding Claim 19, Meister in view of Woo teaches all of the elements of the claimed invention, as stated above. Furthermore, Meister teaches:
The non-transitory computer-readable medium of claim 15, further comprising: 
code for determining a mood state for the human inhabited character based on the first data (See paragraph [0088]) and the second data (See paragraph [0067]), wherein the displaying (FIG. 8: 824) the human inhabited character is further based on the mood state (See paragraph [0072] and paragraph [0088], lines 10-13).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meister in view of Woo as applied to claims 5, 12 and 19 above, and further in view of Hong et al. (US 20200090394 A1), hereinafter Hong.

Regarding Claim 6, Meister in view of Woo does not explicitly teach:
The method of claim 5, further comprising: 
determining, by a semantic recognizer, one or more key words from the first data to indicate a mood state setting, wherein the mood state is determined based on the mood state setting.
However, in the same field of endeavor, avatar facial expression generation of a facial model (Hong, paragraph [0002]), Hong teaches:
determining, by a semantic recognizer (FIG. 1: 150) , one or more key words from first data to indicate a mood state setting, wherein a mood state is determined based on the mood state setting (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Meister in view of Woo) by including the claimed step (as taught by Hong). Doing so would have allowed the method to more accurately determine the mood state by additionally including semantic analysis (See Hong, paragraph [0035]).

Claim 13, Meister in view of Woo does not explicitly teach:
The computing device of claim 12, wherein the processor is further configured to: 
determine, by a semantic recognizer, one or more key words from the first data to indicate a mood state setting, wherein the mood state is determined based on the mood state setting.
However, in the same field of endeavor, avatar facial expression generation of a facial model (Hong, paragraph [0002]), Hong teaches:
determine, by a semantic recognizer (FIG. 1: 150) , one or more key words from first data to indicate a mood state setting, wherein a mood state is determined based on the mood state setting (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computing device (as taught by Meister in view of Woo) by including the claimed step performed by the processor (as taught by Hong). Doing so would have allowed the computing device to more accurately determine the mood state by additionally including semantic analysis (See Hong, paragraph [0035]).

Regarding Claim 20, Meister in view of Woo does not explicitly teach:
The non-transitory computer-readable medium of claim 19, further comprising: 
code for determining, by a semantic recognizer, one or more key words from the first data to indicate a mood state setting, wherein the mood state is determined based on the mood state setting.
However, in the same field of endeavor, avatar facial expression generation of a facial model (Hong, paragraph [0002]), Hong teaches:
determining, by a semantic recognizer (FIG. 1: 150) , one or more key words from first data to indicate a mood state setting, wherein a mood state is determined based on the mood state setting (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer-readable medium (as taught by Meister in view of Woo) by including the claimed code (as taught by Hong). Doing so would have allowed the computer-readable medium to more accurately determine the mood state by additionally including semantic analysis (See Hong, paragraph [0035]).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks, pages 7-8) that Meister does not teach the amended limitations. The Examiner respectfully disagrees for the following reasons.
Applicant argues specifically (Remarks, page 8): “In Meister, the agent does not have control in selecting a specific emotion. Rather, the agent can only provide audio/video data, and it is up to the encoder to determine the applicable emotion(s). The Applicant respectfully submits that Meister does not disclose or suggest "receiving a user selection of a mood state level from a plurality of mood state levels of the human inhabited character." Therefore, independent claim 1 as amended is patentable over Meister”. The Examiner respectfully disagrees and submits that Meister teaches the limitations, as amended, based on the broadest reasonable interpretation of the claim language (See MPEP 2111). Specifically, the claim requires “receiving a user selection of a mood state level from a plurality of mood state levels of the human inhabited character”. Since the claim broadly recites a “user selection”, the Examiner respectfully submits that Meister teaches the limitation if the user is able to provide some kind of input which selects the mood state level. The user has control over the selection of the mood state level by controlling the tone of voice with which they input the audio data, as discussed in Meister, paragraph [0088], as discussed in the above rejections. Absent any further limitation specifying in what manner the user selection is made for the mood state level, it would be improper to import any further limitation from the specification into the claimed (See MPEP 2145(VI.)). Therefore, the Examiner respectfully submits that Meister teaches the claim language under the broadest reasonable interpretation of the claim language, and the above rejections are maintained.
	 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692